Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Katoh et al.
Katoh et al. shows a vehicle air conditioner` which conditions air of a vehicle interior comprising:  a compressor 11 to compress a refrigerant; an air flow passage through which the air to be supplied to the vehicle interior flows [0037]; a radiator 82 to let the refrigerant radiate heat, thereby heating the air to be supplied from the air flow passage to the vehicle interior [0260]; a heat absorber 132 to let the refrigerant absorb heat, thereby cooling the air to be supplied from the air flow passage to the vehicle interior [0113]; an outdoor heat exchanger 19 disposed outside the vehicle interior to let the refrigerant absorb or radiate heat [0052]; a battery temperature device to let a heat medium circulate, thereby adjusting a temperature of a battery in the vehicle [0188-0189]; and a control device 100, wherein the battery temperature adjustment device has a refrigerant heat medium heat exchanger 131 (Fig. 8 and [0192]) to perform heat exchange between the refrigerant and the heat medium, and returns the refrigerant flowing out from the refrigerant heat medium heat exchanger to a suction side of the compressor, and includes a check valve 16 which obstructs the flow of the refrigerant flowing out from the refrigerant heat medium heat exchanger and directed toward the outdoor heat exchanger and or the heat absorber (see Fig. 1).
Allowable Subject Matter
4.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Suzuki et al., Takeuchi et al., and Iritani et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763